Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Double Patenting

1.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e Terminal Disclaimer may be filled out completely online using web-screens. An e Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

2.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,017,240. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in the U.S. Patent No. 11,017,240 with obvious wording variations as shown in the following table.

U.S. Patent No. 11,017,240
Application No. 17/329,139
1. A method for determining an object, comprising: providing a security appliance, with a processor and memory, 
1. A method for determining an object, comprising: providing a security appliance, with a processor and memory; 
3. The method of claim 2, wherein a plurality of other security devices are deployed at different locations within the defined neighborhood, the security appliance configured to receive images of a plurality of objects captured by each of the plurality of other security devices for analysis and based on the analysis, concluding the object moved to a third location in the defined neighborhood.
deploying a plurality of security devices within a defined neighborhood, the security appliance receiving image of an object, the image of the object captured by at least one security device deployed within the defined neighborhood;
the security appliance receiving image of an object, the image of the object captured by a security device, the security device located in a first location; 

receiving image of another object by the security appliance, the image of the another object captured by another security device, the another security device located in a second location;

processing by the security appliance, the image of the object received from the security device, to generate a first plurality of attributes for the object; processing by the security appliance, the image of the another object received from the another security device, to generate a second plurality of attributes for the another object; comparing by the security appliance, the first plurality of attributes for the object captured by the security device and the second plurality of attributes for the another object captured by the another security device and determining that the object captured by the security device and the another object captured by the security device are the same based on the comparison; evaluating selective first plurality of attributes and selective second plurality of attributes, wherein, the selective first plurality of attributes at least include a time of capture associated with the image of the object and a location of the first location; and wherein, the selective second plurality of attributes at least include a time of capture associated with the image of the another object and a location of the second location; and concluding the object moved between the first location and the second location.
processing by the security appliance, the image of the object received from the security device, to generate a first plurality of attributes for the object; 
the security appliance receiving image of an object, the image of the object captured by a security device, the security device located in a first location; receiving image of another object by the security appliance, the image of the another object captured by another security device, the another security device located in a second location; processing by the security appliance, the image of the object received from the security device, to generate a first plurality of attributes for the object; processing by the security appliance, the image of the another object received from the another security device, to generate a second plurality of attributes for the another object; comparing by the security appliance, the first plurality of attributes for the object captured by the security device and the second plurality of attributes for the another object captured by the another security device and determining that the object captured by the security device and the another object captured by the security device are the same based on the comparison; evaluating selective first plurality of attributes and selective second plurality of attributes, wherein, the selective first plurality of attributes at least include a time of capture associated with the image of the object and a location of the first location; and wherein, the selective second plurality of attributes at least include a time of capture associated with the image of the another object and a location of the second location; and concluding the object moved between the first location and the second location.

2. The method of claim 1, wherein the first location and the second location are located in a defined neighborhood in a map and mapping the movement of the object in the map, from the first location to the second location.
and associating the object as belonging to the defined neighborhood.


Consider claim 2, Shekhar U.S. PAT. 11,017,240 teaches all limitations of claim 1 except does not explicity teaches capturing a plurality of objects by the at least one security device; and generating a list of plurality of objects belonging to the defined neighborhood. 
However, Siminoff et al. (U.S. PUB. 2018/0357247, hereinafter “Siminoff”) teaches capturing a plurality of objects by the at least one security device (page 6 [0097]); and generating a list of plurality of objects belonging to the defined neighborhood (page 6 [0097] and page 8 [0109]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention was made to use, teaches capturing a plurality of objects by the at least one security device; and generating a list of plurality of objects belonging to the defined neighborhood, in order to allow collective analysis of event signals to determine an area behavior-awareness state.

Consider claim 3, Siminoff further teaches selectively deploying a subset of the plurality of security devices within the defined neighborhood to capture one or more objects entering or exiting the defined neighborhood (page 6 [0097]).  

Consider claim 4, Siminoff further teaches capturing a plurality of objects by one of more of the subset of the plurality of security devices (page 14 [0163]); and generating a list of plurality of objects as belonging to the defined neighborhood (page 6 [0097] and page 8 [0109]).  

Consider claim 5, Siminoff further teaches generating an alert when an object belonging to the defined neighborhood enters or exits the defined neighborhood (page 6 [0095]).  

Consider claim 6, Siminoff further teaches selectively operating a gate when an object belonging to the defined neighborhood enters the defined neighborhood (page 22 [0215]).  

Consider claim 10, Siminoff further teaches capturing a plurality of frames of the image of the object (page 23 [0226]); analyzing the plurality of frames of the image of the object; and determining a direction of motion of the object based on the analysis (page 9 [0119]).  

Consider claim 7, Shekhar U.S. PAT. 11,017,240 teaches all limitations of claim 1 except does not explicity teaches wherein the first plurality of attributes for the object including an object signature, capturing another object by at least one security device deployed within the defined neighborhood; processing by the security appliance, the image of the another object received from the security device, to generate another object signature; comparing the object signature and the another object signature; and concluding the object and another object are same based on the comparison. 
However, Dumas (U.S. PUB. 2019/0244498) teaches wherein the first plurality of attributes for the object including an object signature, capturing another object by at least one security device deployed within the defined neighborhood (pages 14-15 [0134]); processing by the security appliance, the image of the another object received from the security device, to generate another object signature (pages 14-15 [0134]); comparing the object signature and the another object signature (page 15 [0136]); and concluding the object and another object are same based on the comparison (page 15 [0137]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention was made to use, teaches capturing a plurality of objects by the at least one security device; and generating a list of plurality of objects belonging to the defined neighborhood, in order to allow collective analysis of event signals to determine an area behavior-awareness state.

Consider claim 8, Dumas further teaches capturing a plurality of objects by the at least one security device (pages 14-15 [0134]); generating a list of plurality of objects belonging to the defined neighborhood and their corresponding object signatures (pages 14-15 [0134]); selectively deploying a subset of the plurality of security devices within the defined neighborhood to capture one or more objects entering or exiting the defined neighborhood and generating corresponding object signatures for the captured one or more objects (pages 14-15 [0134]); comparing the generated corresponding object signatures of the captured one or more objects with the object signatures of the list of plurality of objects belonging to the defined neighborhood (page 15 [0136]); and generating an alert when an object belonging to the defined neighborhood enters or exits the defined neighborhood, based on the comparison (page 15 [0137]).  

Consider claim 9, Dumas further teaches wherein, the first plurality of attributes for the object including an object signature (pages 14-15 [0134]); uploading the object signature to a plurality of security devices deployed within the neighborhood (page 16 [0150]); capturing at least one another object by another one of the plurality of security devices (page 15 [0136]); generating another object signature for the at least one another object (pages 14-15 [0134]); comparing the object signature with the another object signature (page 15 [0136]); and concluding the object and at least one another object are same, based on the comparison (page 15 [0137]).  

Consider claim 11, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 11.

Consider claim 12, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 12.

Consider claim 13, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 13.

Consider claim 14, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 14.

Consider claim 15, the previous rejections of claim 5 apply mutatis mutandis to corresponding claim 15.

Consider claim 16, the previous rejections of claim 6 apply mutatis mutandis to corresponding claim 16.

Consider claim 17, the previous rejections of claim 7 apply mutatis mutandis to corresponding claim 17.

Consider claim 18, the previous rejections of claim 8 apply mutatis mutandis to corresponding claim 18.

Consider claim 19, the previous rejections of claim 9 apply mutatis mutandis to corresponding claim 19.

Consider claim 20, the previous rejections of claim 10 apply mutatis mutandis to corresponding claim 20.

Claim Rejections - 35 USC §103


3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Siminoff et al. (U.S. PUB. 2018/0357247, hereinafter “Siminoff”) in view of Dumas (U.S. PUB. 2019/0244498).

Consider claim 1, Siminoff teaches a method for determining an object, comprising: providing a security appliance (fig. 14, item 1200), with a processor (fig. 14, item 1262) and memory (fig. 14, items 1276,1278); deploying a plurality of security devices within a defined neighborhood (page 6 [0096]), the security appliance receiving image of an object, the image of the object captured by at least one security device deployed within the defined neighborhood (page 6 [0097] and page 8 [0109]).
Siminoff does not explicitly show that processing by the security appliance, the image of the object received from the security device, to generate a first plurality of attributes for the object; and associating the object as belonging to the defined neighborhood.
In the same field of endeavor, Dumas teaches processing by the security appliance, the image of the object received from the security device, to generate a first plurality of attributes for the object (page 18 [0167]); and associating the object as belonging to the defined neighborhood (page 14 [0133]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, processing by the security appliance, the image of the object received from the security device, to generate a first plurality of attributes for the object; and associating the object as belonging to the defined neighborhood, as taught by Dumas, in order to provide enhanced security monitoring by integrating different monitoring and tracking technologies into a security system.

Consider claim 2, Siminoff further teaches capturing a plurality of objects by the at least one security device (page 6 [0097]); and generating a list of plurality of objects belonging to the defined neighborhood (page 6 [0097] and page 8 [0109]).  

Consider claim 3, Siminoff further teaches selectively deploying a subset of the plurality of security devices within the defined neighborhood to capture one or more objects entering or exiting the defined neighborhood (page 6 [0097]).  

Consider claim 4, Siminoff further teaches capturing a plurality of objects by one of more of the subset of the plurality of security devices (page 14 [0163]); and generating a list of plurality of objects as belonging to the defined neighborhood (page 6 [0097] and page 8 [0109]).  

Consider claim 5, Siminoff further teaches generating an alert when an object belonging to the defined neighborhood enters or exits the defined neighborhood (page 6 [0095]).  

Consider claim 6, Siminoff further teaches selectively operating a gate when an object belonging to the defined neighborhood enters the defined neighborhood (page 22 [0215]).  

Consider claim 7, Dumas further teaches wherein the first plurality of attributes for the object including an object signature, capturing another object by at least one security device deployed within the defined neighborhood (pages 14-15 [0134]); processing by the security appliance, the image of the another object received from the security device, to generate another object signature (pages 14-15 [0134]); comparing the object signature and the another object signature (page 15 [0136]); and concluding the object and another object are same based on the comparison (page 15 [0137]).  

Consider claim 8, Dumas further teaches capturing a plurality of objects by the at least one security device (pages 14-15 [0134]); generating a list of plurality of objects belonging to the defined neighborhood and their corresponding object signatures (pages 14-15 [0134]); selectively deploying a subset of the plurality of security devices within the defined neighborhood to capture one or more objects entering or exiting the defined neighborhood and generating corresponding object signatures for the captured one or more objects (pages 14-15 [0134]); comparing the generated corresponding object signatures of the captured one or more objects with the object signatures of the list of plurality of objects belonging to the defined neighborhood (page 15 [0136]); and generating an alert when an object belonging to the defined neighborhood enters or exits the defined neighborhood, based on the comparison (page 15 [0137]).  

Consider claim 9, Dumas further teaches wherein, the first plurality of attributes for the object including an object signature (pages 14-15 [0134]); uploading the object signature to a plurality of security devices deployed within the neighborhood (page 16 [0150]); capturing at least one another object by another one of the plurality of security devices (page 15 [0136]); generating another object signature for the at least one another object (pages 14-15 [0134]); comparing the object signature with the another object signature (page 15 [0136]); and concluding the object and at least one another object are same, based on the comparison (page 15 [0137]).  

Consider claim 10, Siminoff further teaches capturing a plurality of frames of the image of the object (page 23 [0226]); analyzing the plurality of frames of the image of the object; and determining a direction of motion of the object based on the analysis (page 9 [0119]).  

Consider claim 11, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 11.

Consider claim 12, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 12.

Consider claim 13, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 13.

Consider claim 14, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 14.

Consider claim 15, the previous rejections of claim 5 apply mutatis mutandis to corresponding claim 15.

Consider claim 16, the previous rejections of claim 6 apply mutatis mutandis to corresponding claim 16.

Consider claim 17, the previous rejections of claim 7 apply mutatis mutandis to corresponding claim 17.

Consider claim 18, the previous rejections of claim 8 apply mutatis mutandis to corresponding claim 18.

Consider claim 19, the previous rejections of claim 9 apply mutatis mutandis to corresponding claim 19.

Consider claim 20, the previous rejections of claim 10 apply mutatis mutandis to corresponding claim 20.

Conclusion


5.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649